Citation Nr: 0815353	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-07 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
depressive disorder with sleep disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1977 to 
June 1981 and from August 1988 to August 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  In that decision, the RO granted service 
connection for the veteran's depressive disorder, not 
otherwise specified, with sleep disorder and awarded a rating 
of 30 percent.

As the appeal of the veteran's claim for an initial rating in 
excess of 30 percent for depressive disorder not otherwise 
specified with sleep disorder emanates from the veteran's 
disagreement with the initial 30 percent rating assigned 
following the grant of service connection, the Board has 
characterized the claim as for a higher initial rating, in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  


FINDING OF FACT

Since the effective date of the initial grant of service 
connection, September 1, 2004, the veteran's depressive 
disorder with sleep disorder has been manifested by flattened 
affect, disturbances of mood, anxiety, difficulty 
concentrating, and chronic sleep impairment that approximate 
occupational and social impairment with reduced reliability 
and productivity.  


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for 
depressive disorder with sleep disorder have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 
4.7, 4.130, Diagnostic Code 9435 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

With regard to VA's notice requirements, in the decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim; (2) the 
evidence, if any, to be obtained by VA; and (3) the evidence, 
if any, to be provided by the claimant; and (4) VA must make 
a request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The RO sent the veteran a letter in October 2004 that 
generally addressed the requirements for award of service 
connection.  Although he was not told of the criteria for 
rating a depressive disorder or a sleep disorder, he was 
notified in June 2005 that his claim for service connection 
for depressive disorder, not otherwise specified, with sleep 
disorder had been granted.  The notice included a copy of the 
RO's May 2005 rating decision, in which the veteran was 
provided notice of the effective date for his award, 
September 1, 2004.  The rating decision also informed the 
veteran of the evidence the RO considered and its reasons for 
assigning a 30 percent rating.  The veteran was given 
opportunity to respond and submitted a notice of disagreement 
(NOD) in July 2005.  Following the veteran's NOD, the RO 
issued a statement of the case (SOC) in February 2006, which 
included notice of the criteria for mental disorder ratings 
from 0 to 100 percent.  The veteran was subsequently given 
opportunity to respond.  The veteran responded by submitting 
evidence and reporting for a second VA medical evaluation in 
April 2006.  Thereafter, in October 2006, the RO re-
adjudicated the claim and issued the veteran a supplemental 
statement of the case (SSOC).  The veteran was provided the 
reasoning behind the RO's decision and was again given 
opportunity to respond.  Given the notices provided during 
this administrative processing of the veteran's disagreement 
with the original award of a 30 percent rating, and because 
adjudicatory action was taken in October 2006, following the 
aforementioned notifications, remand to repeat the 
notification would not be helpful to the veteran.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim.  The 
veteran was given VA examinations in March 2005 and April 
2006 and has submitted relevant post-service private medical 
records.  Records from the veteran's treatment at the River 
Valley Clinic in La Crosse, Wisconsin, and the Tomah VA 
Medical Center in Tomah, Wisconsin (VAMC), have been 
associated with the claims file.  The veteran has further 
provided job evaluations and statements from his supervisors 
as well as written argument in support of his claim.  
Otherwise, neither the veteran nor his representative has 
identified, and the record does not indicate, existing 
records pertinent to the claim on appeal that need to be 
obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  



II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

In a May 2005 rating decision, the RO granted the veteran 
service connection and assigned a 30 percent rating for 
depressive disorder not otherwise specified with sleep 
disorder, effective September 1, 2004, under 38 C.F.R. 
§ 4.130, Diagnostic Code 9435 (2007).  Under the General 
Rating Formula For Mental Disorders, to include depressive 
disorder not otherwise specified with sleep disorder, a 30 
percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); and 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).  
Furthermore, when evaluating the level of disability arising 
from a mental disorder, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126(b).  It is necessary to evaluate a 
disability from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2007).

Relevant medical evidence of record consists of the veteran's 
service medical records, VA medical examinations in March 
2005 and April 2006, records of private counseling and 
couples therapy conducted from April 2005 to July 2006, and 
VA treatment records following the veteran's discharge from 
active duty, as well as performance evaluations and 
statements from the veteran's supervisors.  Following a 
review of the treatment records, lay statements, and 
examination reports and noted findings, the Board finds that 
the veteran's depressive disorder with sleep disorder has 
resulted in a level of impairment warranting a rating of 50 
percent.  

In this connection, the Board first acknowledges that the 
veteran's service medical records reflect that the veteran 
received ongoing treatment during service for depression and 
anxiety, as well as a sleep disorder, beginning in July 1989.  
He underwent a sleep evaluation in February 2004, at which 
time he was diagnosed with probable psychophysiologic 
insomnia, which the examiner related to "hyperarousal" 
likely due to a psychiatric disorder.  The veteran also 
sought counseling during service for problems in his 
marriage, and has continued to attend couples' therapy with 
his wife since his discharge.

Medical records from the veteran's treatment at the River 
Valley Clinic and the Tomah VAMC reflect that the veteran 
sought ongoing counseling for his disability.  Records from 
an initial August 2005 visit document the veteran's 
complaints of anxiety and difficulty sleeping.  The treating 
physician noted that the veteran had occasional suicidal 
thoughts, most recently concerning a minor incident at his 
job.  The physician noted no manic symptoms and diagnosed the 
veteran with major depressive disorder, recurrent and mild.  
The veteran was found to be somewhat restless, dysphoric, 
anxious, and nervous.  His affect was noted as restricted, 
but his cognition was found to be intact and he was found to 
be cooperative, not impulsive, and very neatly dressed.  The 
examiner assigned a GAF score of 45 and prescribed medication 
to treat his sleep problems and anxiety symptoms.  

Notes from a September 2005 VAMC appointment note that the 
veteran was having difficulty adjusting to civilian life 
after his retirement.  Examination found the veteran to be 
oriented in all spheres, with mood "on the down side" and 
congruent affect.  He was found to have normal, goal-
directed, and well-organized speech, and his judgment and 
cognition were unimpaired.  The examiner noted that the 
veteran was disappointed in the part-time job he had secured 
after completing the chaplaincy residency but had found 
another job that he hoped to find more fulfilling.  The 
veteran noted that he had struggled with adjusting to 
civilian life.  

The veteran's treating physician made similar findings during 
an October 2005 VAMC visit.  At that visit, the veteran was 
found to have a slightly depressed mood with some restriction 
of affect congruent to his mood.  He reported that the 
antidepressant medication seemed to be helping his symptoms 
of anxiety and depression.  He also reported that his new job 
as a part-time pastor was causing him less stress.  He did 
report that he and his wife were continuing to experience 
problems in their marriage and noted that he planned to begin 
marital counseling to address the issues.  The physician 
assigned the veteran a GAF score of 60 and concluded that his 
major depressive disorder was in partial remission.  Later 
VAMC visits in October 2005 reflect that the veteran was 
doing well in his new job, although he hoped to find a job as 
a campus chaplain in the future.  The veteran also reported 
ongoing stress in his marriage due to his and his wife's 
dissatisfaction with their employment, and stated that he 
planned to seek marital counseling.

Notes from a January 2006 VAMC treatment session reflect the 
veteran's ongoing concern with his employment but record his 
ideas to improve his work situation.  He again noted tension 
with his wife and reported that they planned to seek 
counseling.  Similarly, counseling notes from the veteran's 
March 2006 VAMC again reflect the veteran's hope of finding a 
job in campus ministry and document his reports of networking 
and reaching out to professionals in the hope of finding such 
a job.  The veteran also reported at that visit that he was 
feeling more job satisfaction in the pastor position and that 
he and his wife had begun couples therapy.  Treatment notes 
from a March 2006 visit, however, reflect that the veteran 
reported feeling overwhelmingly anxious and stressed in his 
relationship with his wife.  The treating physician found the 
veteran's mood to be slightly depressed with an anxious 
affect congruent with his mood.  He assigned a GAF of 60.

Records of the veteran's April 2006 VAMC treatment reflect 
that the veteran was less depressed and more animated in 
affect since his March 2006 visit.  The veteran reported 
having applied for a position with the hospital where he 
performed his chaplaincy residency and discussed his plans to 
apply for a campus ministry and was excited about the 
opportunities.  However, notes from a later April 2006 
appointment reflect that the veteran's condition had 
declined, and he was depressed and discouraged about his job 
prospects.  Similarly, notes from the veteran's July 2006 
VAMC visits reflect that he reported feeling anxious and 
directionless and easily lost composure.  He reported that 
the marriage counseling did not seem to be helping and felt 
that instead his relationship with his wife had declined.  
Report of the veteran's September 2006 treatment reflect that 
he had gotten a part-time position as a campus minister in 
addition to his position as a part-time pastor at a rural 
parish.  Treatment records from the veteran's October 2006 
VAMC visit reflect that the veteran was satisfied with his 
university chaplain position but was still having conflict 
with his wife.  Examination found the veteran to have a 
depressed mood with restricted affect that was congruent with 
his mood.  A GAF score of 60 was assigned.  

Notes from the veteran's April 2005 private counseling 
session indicate that his mood was depressed and anxious and 
that he reported anxiety and sleep disturbance as his reasons 
for seeking counseling.  Notes from April through June 2005 
visits indicate that the veteran was making progress at work 
in dealing with his supervisor and had begun to identify his 
own weaknesses and strengths.  He also reported that his wife 
and family were supportive of his goals and that his peer 
group in the chaplaincy residency was proving beneficial and 
enjoyable.  Notes from the couple's marriage counseling 
document the ongoing tension and conflict in their marriage, 
although the counselor acknowledged in a July 2006 session 
that both the veteran and his wife seemed to be committed to 
improving their relationship.
The veteran was provided VA examinations in March 2005 and 
April 2006.  In the March 2005 VA examination, the 
psychologist noted in particular that the veteran reported 
close, positive relationships with both his children.  He 
reported that he and his wife had faced ongoing problems 
stemming from the veteran's deployments and were merely 
"good friends" with little physical intimacy.  The veteran 
reported that his forced retirement from the Air Force after 
being passed over for a promotion was "devastating" but 
noted that he had enrolled in a chaplaincy residency to 
further his education in preparation for becoming a hospital 
chaplain.  The VA examiner noted that the veteran had 
received ongoing treatment during service for disturbances of 
sleep and mood, which was generally identified as being 
dysthymic, dysphoric, or depressed.  The treatment addressed 
primarily marital and occupational problems as well as 
problems with self esteem and situational stress.  The 
examiner further noted that the veteran's sleep disorder was 
found to be likely due to factors such as anxiety and 
depression.

On examination, the veteran was found to be alert, fully 
oriented, and neatly dressed.  The examiner found no evidence 
of psychosis, paranoia, or disorganized thought processes.  
The veteran's cognitive functions appeared grossly intact, 
although the veteran complained of having difficulty 
concentrating.  His speech was found to be spontaneous, 
fluent, and appropriately paced, and his train of thought was 
relevant, clear, and coherent.  He denied suffering from 
major anxiety episodes or panic attacks.  The veteran 
reported feeling unhappy and "adrift," although he also 
stated that he still had a sense of humor and engaged in 
hobbies of bike riding and cross-country skiing.  He reported 
feeling hopeful and optimistic about his future.  The 
examiner noted in particular that the veteran had received a 
Meritorious Service Medal for his work during his last 
deployment but had become depressed and developed marital 
problems since his return.  After performing diagnostic 
testing, the examiner confirmed the veteran's diagnosis of 
depressive disorder not otherwise specified and related his 
sleep disorder to his mental health disability.  A Global 
Assessment of Functioning (GAF) score of 60-65 was assigned, 
and the examiner concluded that the veteran's disability 
caused mild to moderate social and occupational impairment.

The April 2006 report of VA examination documents that the 
veteran had difficulty discussing his service activities and 
felt he was unable to keep his emotions in check.  He 
reported that his relationship with his wife was platonic and 
noted that he felt isolated and did not have any close 
friends, although he discussed an acquaintance with whom he 
was able occasionally to discuss work stressors.  He again 
reported hobbies of biking and cross-country skiing.  He 
noted that his job as a part-time pastor was made difficult 
by his "emotional fragility," which made it difficult to 
conduct some church services.  

On mental examination, the veteran was found to have good eye 
contact, grooming, and hygiene.  He was cooperative and 
displayed spontaneous speech and had an "appropriate" mood 
through the session, although the examiner noted that he 
became upset and cried when discussing his time in service.  
The veteran also complained about memory problems.  His 
concentration and knowledge base were found to be intact, as 
were his abstract thinking skills and judgment.  The examiner 
diagnosed the veteran with recurrent major depressive 
disorder compounded by difficulty with his primary 
relationship with his wife and with his employment.  He was 
found to have a depressed affect and to be emotionally 
fragile with a loss of interest in life.  The examiner 
assigned a GAF score of 60.

The veteran also submitted evaluations from his supervisors 
written during his chaplaincy residency.  These evaluations 
reflect that the veteran had difficulty with his mentor 
during the residency and displayed ongoing problems dealing 
with figures in authority.  The December 2004 evaluation 
reveals that the veteran was asked to repeat the first part 
of the residency, stemming in part from his difficulty in 
establishing a fruitful relationship with his mentor.  The 
August 2005 final evaluation notes that the veteran accepted 
a position as a part-time pastor in a rural parish and chose 
not to pursue chaplaincy.  Further, the veteran has submitted 
statements from his supervisors.  Both July 2006 statements 
reflect the veteran's difficulty in following directions and 
schedules established by his supervisor and note that he 
struggled with anxiety while in the program, which "often 
blocked him from the learning process."  His supervisor also 
noted that his anxiety, lack of focus, and sleep difficulties 
"left a mark on him both personally and professionally often 
impairing his ability to function effectively."  Finally, 
the veteran has stated in a November 2006 statement that he 
has resigned from his position as hospital chaplain because 
he "couldn't deal with the duties" and the position "took 
a personal toll that was just too great."

In this case, the Board concludes that the March 2005 and 
April 2006 VA examinations and ongoing VA treatment do 
reflect findings that more nearly approximate a 50 percent 
rating for occupational and social impairment with reduced 
reliability and productivity due to flattened affect, 
disturbances of mood, and difficulty establishing and 
maintaining effective relationships.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (symptoms recited in the 
rating schedule for mental disorders are to serve as examples 
of the type and degree of the symptoms and not an exhaustive 
list.).  The Board looks in particular to the April 2006 VA 
examination, in which the examiner found that the veteran's 
depressive disorder was complicated by the ongoing difficulty 
in his relationship with his wife and in his employment.  The 
examiner further found that the veteran had a depressed 
affect and took into account the veteran's feeling of 
isolation and lack of close friends in finding that the 
veteran was emotionally fragile and had lost interest in 
life.  These findings are echoed in the veteran's ongoing VA 
treatment.  In that connection, the Board notes that the 
veteran's treating VA physician noted on multiple occasions, 
in August 2005, September 2005, October 2005, March 2006, and 
October 2006, that the veteran's mood and affect were found 
to be either depressed or anxious.  These findings are echoed 
in April 2005 notes of private counseling.  The veteran also 
discussed with his treating professionals his unhappiness 
with his relationship with his wife and his difficulty and 
dissatisfaction with his employment.  In particular, the 
Board notes that in November 2006, the veteran reported 
having resigned from his position with a local hospital after 
working there only a short time, citing the "personal toll" 
the job was taking on him.  

In reaching its conclusion, the Board finds particularly 
persuasive the veteran's ongoing mood disturbances and 
flattened or depressed affect, as recorded on multiple 
occasions and discussed above.  Further, the Board notes that 
the veteran's treating counselors and physicians repeatedly 
noted his complaints of difficulty with memory and 
concentration.  The Board notes as well that the statements 
submitted by the veteran's supervisors document his ongoing 
difficulty with establishing productive relationships at 
work, particularly with those in supervisory positions.  As 
such, the Board finds that an initial rating of 50 percent 
for depressive disorder not otherwise specified with sleep 
disorder is warranted.  

The Board has considered but does not find that the veteran's 
depressive disorder with sleep disorder approximates a 70 
percent disability rating under 38 C.F.R. § 4.130, Diagnostic 
Code 9435.  Here, the medical evidence does not reflect 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); or an inability to establish 
and maintain effective relationships.  The Board has also has 
considered but does not find that the veteran's depressive 
disorder with sleep disorder causes total social and 
occupational impairment; thus it does not more nearly 
approximate a 100 percent disability rating under 38 C.F.R. § 
4.130, Diagnostic Code 9435.  

In its analysis, the Board has considered the GAF scores 
assigned to the veteran in the March 2005 and April 2006 
examinations, as well as over the course of the veteran's VA 
treatment from August 2005 to October 2006.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  It does not otherwise 
include impairment in functioning due to physical (or 
environmental) limitations.  There is no question that the 
GAF score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  Regardless, the 
GAF scores assigned in a case, like an examiner's assessment 
of the severity of a condition, are not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. § 
4.126(a).

In this case, the Board notes that the veteran's GAF scores 
have remained fairly consistent over the course of his 
examinations and treatment.  Here, the Board finds that the 
veteran's GAF scores of 60 in October 2005, March 2006, April 
2006, and September 2006 coincide with his stated symptoms 
and with the rating of 50 percent assigned by the Board under 
the General Rating Formula For Mental Disorders.  The DSM-IV 
identifies scores in the range of 51-60 as "moderate 
symptoms" such as flat affect and circumstantial speech or 
moderate difficulty in social or occupational functioning.  
The Board finds, however, that the veteran's GAF score of 45 
in August 2005 does not coincide with the veteran's stated 
depressive disorder with sleep disorder symptoms and the 
consistent symptoms documented by the veteran's treating VA 
physician and therapist.  A GAF score of 45 indicates serious 
symptoms or serious impairment with social or occupational 
functioning, to include having no friends or being unable to 
keep a job.  In this case, the veteran has stated that he 
feels isolated and without friends but has also reported 
occasionally discussing his work stressors with an 
acquaintance and having a close and positive relationship 
with his two adult daughters.  Similarly, although the 
veteran has had ongoing difficulty with employment and has in 
fact reported leaving one a job during the pendency of his 
appeal, he has been able to maintain at least half-time 
employment as a pastor at a rural church during the period in 
question.  In this case, notwithstanding the August 2005 VA 
psychiatrist's GAF score assignment, the Board reiterates 
that the veteran's assigned GAF score is not dispositive of 
the evaluation and must be considered in light of the actual 
symptoms of the veteran's disorder.  In this case, the Board 
has found that the veteran's symptomatology during the noted 
periods, as discussed above, is appropriately compensated by 
the 50 percent rating awarded.  

The Board has taken into consideration the frequency, 
severity, and duration of the veteran's depressive disorder 
with sleep disorder symptoms.  In this case, the Board finds 
that the veteran's reported symptoms, as discussed in the 
evidence noted above, are most akin to the criteria for the 
50 percent rating.  He has not had the kind of problems or 
symptoms that characterize the 70 percent rating.

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
depressive disorder with sleep disorder is so exceptional or 
unusual as to warrant the assignment of a higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2007) 
(cited to in the February 2006 SOC).  There simply is no 
evidence of marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation); frequent 
periods of treatment, let alone hospitalization; or evidence 
that the veteran's depressive disorder with sleep disorder 
otherwise renders impractical the application of the regular 
schedular standards.  Therefore, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
veteran's service-connected depressive disorder with sleep 
disorder warrants an initial rating of 50 percent.  38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9435.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for a rating 
higher than awarded by this decision, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  


ORDER

A rating of 50 percent for depressive disorder with sleep 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


